Brent, J.,
delivered the opinion of the court :
This court in Latrobe v. Baltimore, 19 Md. 13, having settled the doctrine, that the residence of the trustee, and not that of the cestui que trust, decides the situs for taxation upon property of the description mentioned in the record, the only- question presented by this appeal arises from the fact, that in this case, there are two trustees, one of whom resides in Baltimore City, and the other in Baltimore County.
The tax laws of the State do not expressly provide for such a case, and our decision must be made to rest upon what we regard to be equity and right. 'The property is certainly not liable to a double tax. If the whole of it were taxable in Baltimore City, under the authority of Latrobe v. Baltimore, supra, it would, under the same authority, be also taxable in Baltimore County. This cannot bg. We think it should be taxed, one-half as of the place of residence of each trustee, — that is, one-half should be taxed to the trustee residing *in Baltimore City, and the other half to the trustee residing in Baltimore County. We are sustained in this view by State v. Matthews, 10 Ohio, N. S. 437, and Hardy v. Yarmouth, 6 Allen, 285. The judgment below will accordingly be reversed.

Judgment reversed and procedendo awarded.